DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 7/30/2020 for application number 16/943,397. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 7/30/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 contains the trademark/trade names RASPBERRY PI (RPI) and RASPBERRY PI Hardware Attached on Top (RPI HAT).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the products associated with the trademark/trade name and, accordingly, the identification/description is indefinite. For Examination purposes, RASPBERRY PI (RPI) will be interpreted as a single board computer, and RASPBERRY PI Hardware Attached on Top (RPI HAT) will be interpreted as an expansion board or peripheral of the single board computer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pritchard PGPUB 2017/0315817.
As per claim 1,  Pritchard teaches a system, comprising: 
a power source [FIG. 1 external power source 180]; 
a RASPBERRY PI Hardware Attached on Top (RPI HAT) with an Uninterruptable Power Supply (UPS) [0031: (power lifeguard system provides an uninterruptable power source to single board computers), 0014: (power lifeguard is a single printed circuit board)] operatively coupled to the power source and a RASPBERRY PI (RPI) [0032, 0007: (single board computer SBC such as Raspberry PI), and FIG. 1: (power lifeguard system 101 is coupled to power source 180 and SBC 190)], wherein the power source provides power to the RPI via the RPI HAT [FIG. 1, 0035 and 0038: (external power source 180 provides power to power lifeguard 101, which provides power to SBC 190)]; and 
the RPI operatively coupled to the RPI HAT [0033: (power lifeguard 101 connects to SBC, and components in power lifeguard can operate or run simple programs)], 
wherein the RPI HAT comprises: 
a super-capacitor (SC)back-up system comprising a power bank [FIG. 1: (power bank and battery 103 of power bank); and 0036: (further, capacitors (super-capacitor) with directional power flow can also be used to supply the needed voltage; this means that capacitors can be used instead of battery)], wherein the SC back-up system is electrically coupled to the power source such that the power source is capable of charging the SC power bank [0036, 0044, and FIG. 1: (battery of power bank is being charged); 0036: (capacitors can also be used to supply the needed voltage; capacitors need to be connected to power source to be charged in order to be able to provide power)], wherein the SC power bank discharges and provides power to the RPI in response to a loss of power from the power source to the RPI [0044: (batteries sustain the SBC 190 in the event of main-power loss) and 0036: (source of power to SBC 190 is switches from external power source to battery power when external power source falls below a level); 0036: capacitors with directional power flow can also be used to supply the needed voltage)]; and 
compatibility circuitry configured to charge the SC power bank [FIG. 1, 0036: (charge controller controls the charging of battery 103 and changing of power source to SBC 190; capacitors with directional power flow can also be used to supply the needed voltage)] to a sufficient level such that the SC power bank is usable as a back-up power supply in response to the loss of power from the power source [0038 and 0044: (battery are charged to a level that is enough to sustain the SBC 190 in the event of main-power loss) and 0036: capacitors with directional power flow can also be used to supply the needed voltage)].

As per claim 2, Pritchard teaches the system of claim 1, wherein the compatibility circuitry comprises: a delay circuit operatively coupled to the SC back-up system and the RPI such that the delay circuit monitors a charge of the SC power bank and delays the power source from providing power to the RPI to initiate a Boot-Up Sequence of the RPI until the charge of the SC power bank is above a first threshold [0036: (can use capacitor instead of battery) and 0038: (controller 107 (delay circuit) senses the voltage level of the battery 103, and will not power up the SBC unless the battery is at a level (first threshold) capable of sustaining operation of the SBC)].
As per claim 3, Pritchard teaches the system of claim 2, wherein the delay circuit comprises: a voltage comparator operatively coupled to the SC power bank [0037-0038: (a battery status connection indicates the charge level of the battery to the controller 107; controller 107 has predetermined monitoring rules and senses whether the voltage level is acceptable, which means controller 107 performs comparison of voltage)] and configured to: compare the charge of the SC power bank with the first threshold [0038: (controller 107 senses the voltage level of the battery and whether it can power up the SBC)]; and based on the charge of the SC power bank being above or at the first threshold, provide a signal to a load switch indicating the SC power bank is above or at the first threshold [FIG. 1, 0038, and 0044-0045: (controller 107 provides a signal to power switch 109 (load switch) indicating whether or not battery power is at an acceptable level, which causes battery to supply power to SBC 190)].
As per claim 4, Pritchard teaches the system of claim 3, wherein the delay circuit further comprises: the load switch operatively coupled to the voltage comparator and the RPI [FIG. 1: (power switch 109 is coupled to controller 107 and SBC 190)], wherein the load switch is configured to: block the power source from providing the power to the RPI [0038 and 0044: (controller 107 controls switch 109 to not provide power to the SBC 190)]; and in response to obtaining, from the voltage comparator, the signal associated with the first threshold, provide the power from the power source to the RPI to initiate start-up operations for the RPI [0045: (when batteries reach the sustainable level, controller 107 sets power switch 109 to provide power to the SBC 190 to start up)].
As per claim 5, Pritchard teach the system of claim 4, wherein the voltage comparator is further configured to provide the signal to the RPI, and wherein the signal is a capacitor full (CAPF signal) indicating the SC power bank is at or above the first threshold [FIG. 1, 0039, 0043, and 0046: (controller 107 provides signal 126 to SBC 190 indicating whether boot is imminent; if battery/capacitor level is below the predetermined level, signal 126 would have a logic level that indicates boot is imminent; however, if battery/capacitor level is at or above the predetermined level, signal 126 would have a logic level that indicates to SBC 190 that battery level is ok)].
As per claim 6, Pritchard teaches the system of claim 1, wherein the RPI comprises: one or more central processing units (CPUs) [0003: microprocessor]; and a non-transitory computer-readable medium [0003: memory] having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: initiating safe shut-down operations for the RPI based on one or more unexpected power loss signals indicating a loss of power from the power source [0009: (if power remains off for a specified amount of time, system warns that power will be shut off)]; and shutting off the RPI [0009: (after the specified amount of time, system turns off power to computer)].

As per claim 13, Pritchard teaches a RASPBERRY PI Hardware Attached on Top (RPI HAT) with an Uninterruptable Power Supply (UPS) [0031: (power lifeguard system provides an uninterruptable power source to single board computers), 0014: (power lifeguard is a single printed circuit board)], wherein the RPI HAT comprises: 
a super-capacitor (SC) back-up system comprising an SC power bank [FIG. 1: (power bank and battery 103 of power bank); and 0036: (further, capacitors (super-capacitor) with directional power flow can also be used to supply the needed voltage; this means that capacitors can be used instead of battery)], wherein the SC back-up system is electrically coupled to a power source such that the power source is capable of charging the SC power bank [0036, 0044, and FIG. 1: (battery of power bank is being charged); 0036: (capacitors can also be used to supply the needed voltage; capacitors need to be connected to power source to be charged in order to be able to provide power)], wherein the SC power bank discharges and provides power to an RPI in response to a loss of power from the power source to the RPI [0044: (batteries sustain the SBC 190 in the event of main-power loss) and 0036: (source of power to SBC 190 is switches from external power source to battery power when external power source falls below a level); 0036: capacitors with directional power flow can also be used to supply the needed voltage)]; and 
a delay circuit operatively coupled to the SC back-up system and the RPI such that the delay circuit monitors a charge of the SC power bank and delays the power source from providing power to the RPI to initiate a Boot-Up Sequence of the RPI until the charge of the SC power bank is above a first threshold [0036: (can use capacitor instead of battery) and 0038: (controller 107 (delay circuit) senses the voltage level of the battery 103, and will not power up the SBC unless the battery is at a level (first threshold) capable of sustaining operation of the SBC)].

As per claim 14, Pritchard teaches the RPI HAT of claim 13, wherein the delay circuit comprises: a voltage comparator operatively coupled to the SC power bank [0037-0038: (a battery status connection indicates the charge level of the battery to the controller 107; controller 107 has predetermined monitoring rules and senses whether the voltage level is acceptable, which means controller 107 performs comparison of voltage)] and configured to: compare the charge of the SC power bank with the first threshold [0038: (controller 107 senses the voltage level of the battery and whether it can power up the SBC)]; and based on the charge of the SC power bank being above or at the first threshold, provide a signal to a load switch indicating the SC power bank is above or at the first threshold [FIG. 1, 0038, and 0044-0045: (controller 107 provides a signal to power switch 109 (load switch) indicating whether or not battery power is at an acceptable level, which causes battery to supply power to SBC 190)].
As per claim 15, Pritchard teaches the RPI HAT of claim 14, wherein the delay circuit further comprises: the load switch operatively coupled to the voltage comparator and the RPI [FIG. 1: (power switch 109 is coupled to controller 107 and SBC 190)], wherein the load switch is configured to: block the power source from providing the power to the RPI  [0038 and 0044: (controller 107 controls switch 109 to not provide power to the SBC 190)]; and in response to obtaining, from the voltage comparator, the signal associated with the first threshold, provide the power from the power source to the RPI to initiate start-up operations for the RPI [0045: (when batteries reach the sustainable level, controller 107 sets power switch 109 to provide power to the SBC 190 to start up)].
As per claim 16, Pritchard teaches the RPI HAT of claim 15, wherein the voltage comparator is further configured to provide the signal to the RPI, and wherein the signal is a capacitor full (CAPF) signal indicating the SC power bank is at or above the first threshold [FIG. 1, 0039, 0043, and 0046: (controller 107 provides signal 126 to SBC 190 indicating whether boot is imminent; if battery/capacitor level is below the predetermined level, signal 126 would have a logic level that indicates boot is imminent; however, if battery/capacitor level is at or above the predetermined level, signal 126 would have a logic level that indicates to SBC 190 that battery level is ok)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard PGPUB 2017/0315817, and further in view of Bottemiller et al. (hereinafter as Bottemiller) USPAT 9,508,399.
As per claim 7, Pritchard teaches the system of claim 6, wherein the compatibility circuitry comprises: a voltage comparator operatively coupled to the SC power bank [0037-0038: (a battery status connection indicates the charge level of the battery to the controller 107; controller 107 has predetermined monitoring rules and senses whether the voltage level is acceptable, which means controller 107 performs comparison of voltage)], and wherein the processor-executable instructions, when executed, further facilitate: initiating start-up operations for the RPI based on a capacitor full (CAPF) signal indicating the SC power bank is above or at the first threshold [0038 and 0045: (when batteries/capacitors reach a sustainable level, a signal indicating this is provided in order to activate MOSFET 109 to power up SBC 190, and the logic level of this signal for activating the MOSFET 109 is considered the CAPF signal)]; obtaining the CAPF signal [0045: (controller sends signal to switch 109 using port 111 to turn on the power switch)]; and obtaining a capacitor empty (CAPE) signal indicating whether the SC power bank is at or below a threshold [0039: (controller 107 sends a notification 126 when voltage is below a pre-determined level, and the logic level of this signal for this notification is considered the CAPE signal)].

Pritchard does not explicitly teach a second threshold, wherein the second threshold is below the first threshold. Pritchard does not describe a second threshold for determining when capacitor has insufficient charge, and that such threshold is below the first threshold.
Bottemiller teaches use of capacitors in a computing device. Bottemiller is therefore similar to Pritchard. Bottemiller further teaches a second threshold, wherein the second threshold is below the first threshold [col. 10 lines 34-53: (a capacitor may only be discharged after determining the capacitor has reached a voltage above a discharge threshold value (first threshold); on the other hand, capacitor may be charged after determining voltage of capacitor has decreased below a charge threshold (second threshold); the discharge threshold may be greater than the charge threshold]. Bottemiller thus teaches different thresholds for capacitors on when to charge or discharge.
The combination of Pritchard with Bottemiller therefore yields capacitor supplying power to the SBC only when the capacitor is above a first level, and stopping the capacitor from supplying power to the SBC when the capacitor are below a second level that indicates the capacitor has insufficient charge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bottemiller’s teachings of a first and second threshold for charging or discharging capacitor in Pritchard. One of ordinary skill in the art would have been motivated to use Bottemiller’s teachings of different threshold for charging and discharging capacitors in Pritchard because it prevents switching between charging and discharging states of the capacitor if the voltage is oscillating around a single threshold voltage.

As per claim 8, Pritchard and Bottemiller teach the system of claim 7, wherein the one or more unexpected power loss signals comprises a power fail output (PFO) status signal [Pritchard FIG. 1 boot imminent signal 126] and the CAPE signal [Pritchard FIG. 1 boot imminent signal 126], and wherein initiating the safe shut-down sequence for the RPI is based on the PFO status signal indicating the loss of power from the power source and the CAPE signal indicating the SC power bank is at or below the second threshold [Pritchard FIG. 1 boot imminent signal 126, 0039, and 0043: (boot imminent signal is provided when energy storage device such as capacitors, has dropped below a certain level, such as to 0V; boot imminent signal is one signal that addresses both the claimed PFO and CAPE signal, because the limitation only requires one signal) and Bottemiller col. 10 lines 34-53: (below a charging threshold)].


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard PGPUB 2017/0315817 in view of Bottemiller et al. (hereinafter as Bottemiller) USPAT 9,508,399, and further in view of Riedel et al. (hereinafter as Riedel) PGPUB 2014/0145695.
As per claim 9, Pritchard and Bottemiller teach the system of claim 7.
Pritchard and Bottemiller do not explicitly teach wherein the processor-executable instructions, when executed, further facilitate: providing an override signal to the RPI HAT, wherein the override signal overrides the CAPF signal for controlling power to the RPI such that power continues to be provided to the RPI even if the CAPF signal indicates the SC power bank is below the first threshold.
Riedel teaches providing power to a computing load for startup. Riedel is therefore similar to Pritchard and Bottemiller because they describe controlling power to a computing load. Riedel further teaches providing an override signal, wherein the override signal overrides the capacitor voltage signal for controlling power to the RPI such that power continues to be provided to the RPI even if the capacitor voltage signal indicates the SC power bank does not meet the first threshold [0007, 0027-0028, and 0030-0031: (during startup, an override signal is generated to override the detected voltage)]. Riedel teaches providing an override signal to overcome detected transient signals during startup.
The combination of Pritchard and Bottemiller with Riedel leads to Pritchard and Bottemiller providing an override signal during startup to override the CAPF signal. Thus Pritchard and Bottemiller with Riedel teach providing an override signal to the RPI HAT, wherein the override signal overrides the CAPF signal for controlling power to the RPI such that power continues to be provided to the RPI even if the CAPF signal indicates the SC power bank is below the first threshold.
	It would haven obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Riedel’s teachings of an override signal during startup in Pritchard and Bottemiller. One of ordinary skill in the art would have been motivated to provide an override signal in Pritchard and Bottemiller because it would prevent voltage transients detected during startup of the SBC from stopping or ending the startup process.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard PGPUB 2017/0315817 in view of Pop PGPUB 2019/0311607.
As per claim 12, Pritchard teach the system of claim 1, wherein the RPI HAT further comprises: a voltage converter configured to convert volts (V) from the power source to 5V for the RPI [0007 and 0038: (5V is provided to SBC)]; and an RPI HAT interface comprising a plurality of pins that connect to corresponding pins from the RPI [FIG. 1 and 0014: (power lifeguard 101 is a board, and is connected to single board computer through pin connections 136, 138, and 188)].
Pritchard does not explicitly teach convert 24 volts (V) from the power source to 5V for the RPI. Pritchard does not teach the power source is 24V.
Pop teaches use of a single-board computer as a controller [0086]. Pop is therefore similar to Pritchard because they both involve the use of SBC. Pop further teaches convert 24 volts (V) from the power source to 5V for the RPI [0082: (provides power to the controller by converting current from a source power circuit of 24V to an operating voltage of 5V)]. Pop teaches the use of a 24V input power source and a 5V output power to a SBC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use Pop’s teachings of a 24V input power source, and conversion to a 5V power output to Pritchard’s SBC. One of ordinary skill in the art would have been motivated to use a 24V input power source in Pritchard because input modules accommodate voltages up to 24V [Pop 0109], and thus using 24V as an input allows for power compatibility and flexibility for a variety of components.


Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard PGPUB 2017/0315817, and further in view of Riedel et al. (hereinafter as Riedel) PGPUB 2014/0145695.
As per claim 17, Pritchard teaches a RASPBERRY PI (RPI) [0032, 0007: (single board computer SBC such as Raspberry PI), and FIG. 1: (SBC 190)], comprising: 
one or more processors [0003: microprocessor]; and 
a non-transitory computer-readable medium [0003: memory] having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: 
receiving power from a power source based on a capacitor full (CAPF) signal indicating a charge of an SC power bank of a RASPBERRY PI Hardware Attached on Top (RPI HAT) is at or above a first threshold [FIG. 1, 0039, 0043, and 0046: (controller 107 provides signal 126 to SBC 190 indicating whether boot is imminent; if battery/capacitor level is below the predetermined level, signal 126 would have a logic level that indicates boot is imminent; however, if battery/capacitor level is at or above the predetermined level, signal 126 would have a logic level that indicates to SBC 190 that battery level is ok, and such signal would be equivalent to the CAPF signal)], wherein the RPI HAT comprises a delay circuit that delays a power source from providing power to the RPI until the charge of the SC power bank is at or above the first threshold [0036: (can use capacitor instead of battery) and 0038: (controller 107 (delay circuit) senses the voltage level of the battery 103, and will not power up the SBC unless the battery is at a level (first threshold) capable of sustaining operation of the SBC)]; 
receiving, from the RPI HAT, one or more unexpected power loss signals indicating a power loss from the power source [0009: (if power remains off for a specified amount of time, system warns that power will be shut off)]; and 
initiating a safe shut-down sequence based on the one or more unexpected power loss signals [0009: (after the specified amount of time, system turns off power to computer)].

Pritchard does not explicitly teach based on receiving the power from the power source, initiating a start-up sequence for the RPI, wherein the start-up sequence comprises providing an override signal to the RPI HAT, wherein the override signal overrides the CAPF signal.
Riedel teaches providing power to a computing load for startup. Riedel is therefore similar to Pritchard because they both describe controlling power to a computing load. Riedel further teaches based on receiving the power from the power source, initiating a start-up sequence, wherein the start-up sequence comprises providing an override signal, wherein the override signal overrides the capacitor voltage signal [0007, 0027-0028, and 0030-0031: (during startup, an override signal is generated to override the detected voltage)]. Riedel teaches providing an override signal to overcome detected transient signals during startup.
The combination of Pritchard with Riedel leads to  Pritchard providing an override signal during startup to override the CAPF signal. Thus Pritchard with Riedel teach based on receiving the power from the power source, initiating a start-up sequence for the RPI, wherein the start-up sequence comprises providing an override signal to the RPI HAT, wherein the override signal overrides the CAPF signal.
	It would haven obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Riedel’s teachings of an override signal during startup in Pritchard. One of ordinary skill in the art would have been motivated to provide an override signal in Pritchard because it would prevent voltage transients detected during startup of the SBC from stopping or ending the startup process.

As per claim 19, Pritchard and Riedel teach the RPI of claim 17, wherein receiving the one or more unexpected power loss signals comprises receiving a power failure output (PFO) signal from the RPI HAT [Pritchard FIG. 1 Boot imminent signal and 0039 and 0043: (when power is less than a threshold, such as when power is lost, a boot imminent signal is sent to the SBC)], and wherein the processor-executable instructions, when executed, further facilitate: maintaining operation of the RPI based on receiving the PFO signal from the RPI HAT [Pritchard 0046: (after issuing the boot imminent signal, power to the SBC is maintained for a period of time to allow for graceful shutdown)].


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard PGPUB 2017/0315817 in view of Riedel et al. (hereinafter as Riedel) PGPUB 2014/0145695, and further in view of Cowley et al. (hereinafter as Cowley) PGPUB 2015/0042295.
As per claim 18, Pritchard and Riedel teach the RPI of claim 17, wherein the RPI HAT comprises a load switch [Pritchard FIG. 1: (power switch 109 is coupled to controller 107 and SBC 190) or Riedel FIG. 1 output transistor 106] and a regulator [Riedel FIG. 1 and 0025: LDO linear regulator], and wherein providing the override signal to the RPI HAT comprises providing the override signal to the load switch and the regulator [Riedel FIG. 1: (override signal is provided to output transistor 106, inside the LDO linear regulator in FIG. 1)].
Prichard and Riedel do not teach a backup Buck/Boost controller. Prichard and Riedel teaches using a LDO linear regulator instead of a Buck/Boost regulator, and thus do not describe a Buck/Boost controller.
Cowley teaches a voltage regulator that can be used in the LDO mode to provide power to a load. Cowley is therefore similar to Pritchard and Riedel. Cowley further teaches a backup Buck/Boost controller [0019: (controller 206 may configured the dual mode regulator to either operate in an LDO or a Buck mode)]. Cowley therefore teaches a Buck/Boost controller for controlling a voltage regulator to be in the Buck mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cowley’s teachings of a Buck/Boost controller and switching to a Buck mode in Pritchard and Riedel. One of ordinary skill in the art would have been motivated to switch to a Buck mode instead of the LDO mode in Pritchard and Riedel because Buck regulator save more power and reduces heat generation compared to LDO when the load is small, thereby improving efficiency and reducing heat generation.


Allowable Subject Matter
Claims 10-11, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if the U.S.C. 112(b) issue is corrected and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as claim 7 and 19 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Pachoud et al. (PGPUB 2021/0013735) teaches a UPS for powering an SBC.
Goeritz (PGPUB 2020/0141992) teaches a single-board computer connected to an uninterruptable power supply.
Shelton et al. (PGPUB 2016/0352144) teaches a UPS connected to a single board computer such as Raspberry PI.
Pauley et al. (PGPUB 2004/0262132) shows an UPS linked to single-board computer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186